PER CURIAM. We affirm in this Anders1 appeal, but remand for the trial court to correct the judgment to reflect that the charge of false verification of ownership on a pawnbroker transaction form, section 539.001(8)(b)8.a., Florida Statutes, is a third-degree felony, not a second-degree felony. See King v. State, 201 So.3d 206 (Fla. 1st DCA 2016) (affirming in an Anders appeal but remanding for correction of scrivener’s errors in the written judgment). AFFIRMED and REMANDED with instructions. WOLF, ROWE, and WINSOR, JJ., CONCUR.  . Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).